DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group ll, Species 3 corresponding to claims 11-12, 15-17, and 19-22 in the reply filed on 12/07/20 is acknowledged. Applicant did not indicate whether the election is made with or without traverse, however, since applicant did not provide any arguments regarding the restriction, the restriction is therefore considered to be without traverse. Claims 13-14 and 18 are withdrawn as being directed to a non-elected species. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11-12, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (US 2010/0081530) in view of Cadle et al. (US 6,148,685) and Taga et al. (US 2017/0045136).  

5. 	Regarding to Claim 11, Crump et al. discloses a sprocket (gear 10 with sprocket teeth 13, as described in paragraph 0002 and 0016, as well as can be seen from Figure 4 in Crump et al. In addition, note that the recited sprocket absorbs a level of vibration within an apparatus, therefore interpreted as being a “vibration energy absorption sprocket”), comprising: a circular metal body (sintered powder metal inner body 14, as described in paragraph 0017 and can be seen from Figure 4 in Crump et al.) having a first density (a density of 14); and metal teeth (sprocket teeth 13 formed on sleeve 12 fabricated from a medium carbon alloy steel, which is a metal material, as described in paragraph 0016 and can be seen from Figure 4 in Crump et al.) surrounding an outer circumference (outer circumference of 14, as can be seen from Figure 4 in Crump et al.) of the circular metal body (14, as can be seen from Figure 4 in Crump et al.) and having a second density (a density of sprocket teeth 13).    
However, Crump et al. does not explicitly disclose the second density of the teeth being greater than the first density of the circular metal body.  Cadle et al., however, discloses a circular metal body (body 14 made of a powder metal alloy, as described in column 3 lines 27-56, and can be seen from Figure 1 in Cadle) having a first density (low density material, as described in column 4 lines 20-23 in Cadle et al.) and metal teeth (teeth 16 made of a powder metal alloy, as described in column 3 lines 27-52, and can be seen from Figure 1 in Cadle et al.) having a second density (high density, as described in column 4 lines 18-20 in Cadle et al.), the second density (high density, as described in column 4 lines 18-
However, the combination of Crump et al. and Cadle et al. does not explicitly disclose the circular metal body including a vibration energy absorbing material impregnated into pores therein. Taga et al., however discloses a circular metal body (inner layer 2 made of a metal material, as described in paragraph 0071 in Taga et al.) including a vibration energy absorbing material (lubricating oil, as described in paragraph 0068 in Taga et al.) impregnated into pores therein [as described in paragraph 0068 in Taga et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular metal body in the combination of Crump et al. and Cadle et al. to include a vibration energy absorbing material impregnated into pores, as taught by Taga et al., to form an oil film of lubricating 

6. 	Regarding to Claim 12, the combination of Crump et al., Cadle et al. and Taga et al. discloses the vibration energy absorption sprocket (gear 10 with sprocket teeth 13, as can be seen from Figure 4 in Crump et al.) of claim 11, wherein the sprocket is formed of steel (medium carbon alloy steel, as described in paragraph 0016 in Crump et al.).  Furthermore Cadle et al. and Taga et al. also discloses the sprocket being formed of a steel material (as described in column 3 lines 37-38 in Cadle et al. and paragraph 0081 in Taga et al.).  Therefore it would have been obvious to one of ordinary skill in the art to modify the sprocket in the combination of Crump et al., Cadle et al. and Taga et al. to include a steel material, as further taught by Cadle and Taga et al., to obtain a desired blend of materials in order to obtain various desired material properties, such as a desired strength and density [as described in column 3 lines 37-38 in Cadle et al. and paragraph 0081 in Taga et al.].   


7. 	Regarding to Claim 15, the combination of Crump et al., Cadle et al. and Taga et al. discloses the vibration energy absorption sprocket (gear 10 with sprocket teeth 13, as can be seen from Figure 4 in Crump et al.) of claim 11, wherein the vibration energy absorbing material is an oil or a resin (lubricating oil, as described in paragraph 0068 in Taga et al.).

8. 	Regarding to Claim 16 and 19, the combination of Crump et al., Cadle et al. and Taga et al. discloses the vibration energy absorption sprocket (gear 10 with sprocket teeth 13, as can be seen from Figure 4 in Crump et al.) of claims 11 and 12. The recited limitation of “wherein the body and the teeth are formed together and the density of the teeth is increased by a rolling process”, as recited in claim 16 line 1-2 and claim 19 lines 1-2 is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process.  The structure resulting from the recited process is interpreted as including a body and teeth joined together and the teeth having an increased density. The prior art of Crump et al. discloses a body (14 in Crump et al.) and teeth (13 in Crump et al.) joined together [as can be seen from Figure 4 in Crump et al.].  Cadle et al., furthermore discloses the teeth having an increased density (high density, as described in column 4 lines 18-20 in Cadle et al.). The prior art therefore discloses the structure of the finished product resulting from the recited process [as can be seen from Figure 4 in Crump et al. and described in column 4 lines 18-20 in Cadle et al.].


9. 	Regarding to Claim 20 and 21, Crump et al. discloses a sprocket (gear 10 with sprocket teeth 13, as described in paragraph 0002 and 0016, as well as can be seen from Figure 4 in Crump et al. In addition, note that the recited sprocket absorbs a level of vibration within an apparatus, therefore interpreted as being “a vibration energy absorption sprocket”), comprising: a circular metal body (sintered powder metal inner body 14, as described in paragraph 0017 and can be seen from Figure 4 in Crump et al.) having a first density (a density of 14) and including vibration energy absorbing properties therein (the material properties of 14 which is interpreted as absorbing a level of vibration); and a ring of metal teeth ( ring of sprocket teeth 13 formed on sleeve 12 fabricated from a medium carbon alloy steel, which is a metal material, as described in paragraph 0016 and can be seen from Figure 4 in Crump et al.) surrounding an outer circumference (outer circumference of 14, Figure 4 in Crump et al.) of the circular metal body (14, as can be seen from Figure 4 in Crump et al.) and having a second density (a density of sprocket teeth 13).    
However, Crump et al. does not explicitly disclose the second density of the teeth being greater than the first density of the circular metal body.  Cadle et al., however, discloses a circular metal body (body 14 made of a powder metal alloy, as described in column 3 lines 27-56, and can be seen from Figure 1 in Cadle) having a first density (low density material, as described in column 4 lines 20-23 in Cadle et al.) and metal teeth (teeth 16 made of a powder metal alloy, as described in column 3 lines 27-52, and can be seen from Figure 1 in Cadle et al.) having a second density (high density, as described in column 4 lines 18-20 in Cadle et al.), the second density (high density, as described in column 4 lines 18-20 in Cadle et al.) being greater than the density of the circular metal body (low density material, as described in column 4 lines 20-23 in Cadle et al.) [as 
Furthermore, Taga et al., discloses a circular metal body (inner layer 2 made of a metal material, as described in paragraph 0071 in Taga et al.) including vibration energy absorbing properties (properties of lubricating oil, as described in paragraph 0068 in Taga et al.) impregnated into pores of the circular metal body [as described in paragraph 0068 in Taga et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular metal body in the combination of Crump et al. and Cadle et al. to include further vibration energy absorbing properties, as taught by Taga et al., to form an oil film of lubricating oil between an inner surface of the circular metal body and an element, such as a shaft [as described in paragraph 0068 in Taga et al.]. 


10. 	Regarding to Claim 22, the combination of Crump et al., Cadle et al. and Taga et al. discloses the vibration energy absorption sprocket (gear 10 with sprocket teeth 13, as can be seen from Figure 4 in Crump et al.) of claim 20, wherein the ring of metal teeth (ring of sprocket teeth 13 on sleeve 12) is fixed (via sintering operation, as described in paragraph 0020 in Crump et al.) to the circular metal body (body 14) [as described in paragraph 0020 and can be seen from Figure 4 in Crump et al.]. 


11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (US 2010/0081530 referred hereinafter to as “Crump et al.”) in view of Cadle et al. (US 6,148,685) and Taga et al. (US 2017/0045136), as applied to claim 11 above, and further in view of Crump et al. (US 2016/0003340 referred hereinafter to as “Crump et al. US 2016/0003340”).

12. 	Regarding to Claim 17, the combination of Crump et al., Cadle et al. and Taga et al. discloses the vibration energy absorption sprocket (gear 10 with sprocket teeth 13, as can be seen from Figure 4 in Crump et al.) of claim 11.  
Crump et al. further discloses sleeve 12 having internal features such as grooves, knurlings, flanges (as described in paragraph 0016) and the inner body (14) having formed teeth or geometry to match the sleeve’s inner geometry (as described in claim 13 in Crump et al.).  It is therefore inferred that the body and the teeth are splined together.  

 The recited limitation of “wherein the body and the teeth are formed as separate parts and splined together”, as recited in Claim 17 lines 1-2 is  interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process.  The structure resulting from the recited process is interpreted as including a body and teeth with a spline connection. The prior art of Crump et al. discloses a body (14 in Crump et al.) and teeth (13 in Crump et al.) which is inferred to have a spline connection  [as described in paragraph 0016 and claim 13 in Crump et al.].  Furthermore, Crump 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726